Citation Nr: 1106831	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-35 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from June 1964 to 
December 1964, January 1965 to January 1969, and from August 1975 
to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2008 and April 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In November 2010, a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a rating decision dated in September 2008 the RO granted 
service connection for PTSD with a 50 percent disability 
evaluation effective January 30, 2008.  The Veteran asserted 
during the hearing that his symptoms had worsened since his last 
VA examination in July 2008.  See the April 2009 notice of 
disagreement and November 2010 Board hearing transcript.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his PTSD, to include whether it renders him unemployable.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should associate with the claims folder all relevant VA 
medical records dating from July 31, 2009, to the present.

During the November 2010 Board videoconference hearing, the 
Veteran reported that he sought treatment for his service-
connected PTSD at the Vet Center every two weeks.  Accordingly, 
the RO must attempt to obtain these records before a 
determination can be made by the Board.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  Attempt to obtain records pertaining 
to the Veteran from the Chattanooga Vet 
Center dating from January 2008.  If any 
releases are required, the Veteran 
should be requested to provide signed 
authorization allowing the release of 
records to VA.  If the records are not 
ultimately obtained, the Veteran should 
be notified pursuant to 38 C.F.R. 
§ 3.159(e).

2.  Associate with the claims folder all 
relevant VA medical dating from July 31, 
2009, to the present.  If no further 
treatment records exist, the claims file 
should be documented accordingly.  

3.  Schedule the Veteran for a PTSD 
examination to assess the severity of the 
Veteran's service-connected condition.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated tests should be performed, and 
all findings reported in detail.  If 
psychiatric disorders other than PTSD are 
diagnosed, the examiner should 
disassociate the symptoms attributable to 
PTSD from those attributable to co-
existing psychiatric disorders.  If such 
is not possible, the examiner should 
state that in the examination report.  
The examiner should also provide a Global 
Assessment of Functioning Score and an 
explanation of what the score represents.  

The examiner should also provide an 
opinion as to whether the Veteran is 
unable to secure and maintain 
substantially gainful employment due to 
PTSD.  In rendering the opinion, the 
examiner may consider his work and 
educational history, but not his age or 
nonservice-connected disabilities.  A 
rationale for any opinion provided should 
be set forth in the report.  

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional evidence 
obtained.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


